DETAILED ACTION

Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. 
Claims 1, 9-12, 14 and 16, 18-19 are pending. 
Claims 1, 14, 16, and 18-19 are under consideration.
Claims 9-12 are withdrawn. 
This Official Action is Final. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104839508 in view of Bregni et al., Some Considerations about the hydrophilic-lipophilic balance system, International Journal of Pharmaceutics 356 (2008) 44–51 (BREGNI) in view of WO2012/168786 (NAZZARO).  
Applicants have provided a translation of CN104839508 and this is relied upon in the rejection. 

As to claim 1, CN104839508 teaches an emulsifier that comprises 2-15% of monoglycerides, 5-15% lysolecithin, and 2-20% of a synthetic emulsifier such as Span-80 (pg. 3, fourth paragraph of translation).  
At page 6, CN104839508 is taught that the Span-80 is an emulsifier produced by a sorbitan and oleic acid reaction. Thus, it is a synthetic emulsifier. 
The composite emulsifier used in CN104839508 is a surfactant with a hydrophilic group and oleophilic group, which can make mutually immiscible two phases (such as oil and water) mutually immiscible to form a uniform emulsified body. This facilitates fat digestion and utilization (see page 6, second paragraph). 
Thus, CN104839508 teaches the use of lysolecithin, monoglycerides and synthetic emulsifiers.  CN104839508 does not teach the use of monoglyceride selected from the group consisting of glycerol monooleate and glycerol monostearate or the HLB value of the synthetic emulsifier. 
However, BREGNI teaches that the HLB value of Span-80 is falls somewhere between 4.3 and 6.8 (see Table 5 on page 49). BREGNI explains that the HLB system is a surfactant classification system (abstract). BREGNI teaches that glycerol monostearate also functions as an emulsifier and has an HLB of 4.15 (see pg. 47, tight column, last paragraph).     
It would have been obvious to modify CN104839508 to include glyceryl monostearate, as CN104839508 already teaches a system that uses monoglycerides and synthetic emulsifiers (i.e., Span-80) and BREGNI teaches that the two have similar HLB values.
CN104839508 does teach at page 4, third paragraph and at the bottom of page 6 that polyethyleneglycol compounds can be added. 

NAVARRO teaches adding ethoxylated castor oil, for example E484, and/or polyethylene glycol esters of fatty acids obtained from soybean oil as an additive for feed and that it is approved for use in animal fees by the relevant EU regulatory agencies.  Ethoxylated castor oil, also known by the name glyceryl polyethylene glycol ricinoleate or glycerol polyethylene glycol ricinoleate is a surfactant compound or emulsifier included in the list of authorized animal feed additives. The Ethoxylated castor oil contains from 8 to 200 ethyleneoxy groups (see page 2, last four paragraphs). 
Thus, it would have been obvious to modify the references above with ethoxylated castor oil and/or and/or polyethylene glycol esters of fatty acids as NAVARRO teaches that they are approved emulsifiers for animal feed. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 
Claim 14 recites that the synthetic emulsifier is glycerol polyethyleneglycol ricinoleate containing 8 to 200 ethylene oxide groups. 

The above references are silent as to specifically using glycerol polyethyleneglycol  ricinoleate containing 8 to 200 ethylene oxide groups or castor oil.
NAVARRO teaches adding ethoxylated castor oil, for example E484, and/or polyethylene glycol esters of fatty acids obtained from soybean oil as an additive for feed and that it is approved for use in animal fees by the relevant EU regulatory agencies.  Ethoxylated castor oil, also known by the name glyceryl polyethylene glycol ricinoleate or glycerol polyethylene glycol ricinoleate is a surfactant compound or emulsifier included in the list of authorized animal feed additives. The Ethoxylated castor oil contains from 8 to 200 ethyleneoxy groups (see page 2, last four paragraphs). 
Thus, it would have been obvious to modify the references above with ethoxylated castor oil and/or and/or polyethylene glycol esters of fatty acids as NAVARRO teaches that they are approved emulsifiers for animal feed. 


Claim 19 recites that the composition comprises about 84.5% by weight lysolecithin, about 14.1% by weight monoglyceride, and about 1.4% by weight synthetic emulsifier.
As noted above, CN104839508 teaches an emulsifier that comprises 2-15% of monoglycerides, 5-15% lysolecithin, and 2-20% of a synthetic emulsifier such as Span-80 (pg. 3, fourth paragraph of translation).  It would have been obvious to one skilled in the art to vary the amount of ingredients based on the desired amount of fat utilization (see page 6, second paragraph). 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104839508, BREGNI, and NA as applied to claims 1 and 19 above, and further in view of Kamel, Chapter 8, Emulsifiers, Food Additive User’s Handbook, 1991 KAMEL). 

CN104839508 and BREGNI is cited for the reasons noted above. 
The references are silent as to the iodine value of the monoglycerides. 
KAMEL teaches that monoglycerides are the most commonly used food emulsifiers and have an iodine value of 1-100 (pg. 178, Monoglycerides section). 
It would have been obvious to modify the above references to use monoglycerides, as KAMEL monoglycerides are the most commonly used food emulsifiers and they all fall within the claimed iodine value (pg. 178). 
 
Response to Arguments
Applicant's arguments filed April 15, 2020 have been fully considered but they are not persuasive.
The applicant argues that claim 1 has been amended to include the provisions of claim 13, now cancelled, to provide that the synthetic emulsifier is selected from the group consisting of polyethylene glycol esters of fatty acids and sorbitan monolaurate. Thus, claim 1 requires that the animal feed supplement a combination of lysolecithin, at least one monoglyceride that is glycerol monooleate and glycerol monostearate and at least one synthetic emulsifier that has a hydrophilic-lipophilic balance of between 2 and 20, and whereby the synthetic emulsifier is selected from the group consisting of polyethylene glycol esters of fatty acids and sorbitan monolaurate. 
The applicant argues Navarro is cited for the alleged teaching of the use of ethoxylated castor oil and/or polyethylene glycol esters of fatty acids, it teaches their use for an entirely different purpose from that of Applicant's invention. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, both NAVARRO and CN104839508 are both directed to feeds. Bregni is cited to show that the HLB value of Span-80 is falls somewhere between 4.3 and 6.8 (see Table 5 on page 49). Thus, the reference do all relate to animal feed.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 

It is also alleged that this unique combination has resulted in an unexpected and synergistic reaction providing positive physiological effects that exceed the benefits of lysolecithin, monoglycerides, or synthetic emulsifiers alone. In Example 1, it is allegedly demonstrated that animal fat treated with the claimed composition accumulated markedly higher free fatty acids than animal fat treated just with lysolecithin. (Para. 0039). In Example 2, it is allegedly demonstrated that the absorption of monoglycerides and free fatty acids was significantly higher using the claimed compositions of the 
Applicant’s arguments are not commensurate in scope with the claims. In Example 1, Mixtures A and B are provided. The mixtures are in very specific amounts of 84.5 g lysolecithin, 14.1 g of monoglycerides and 1.4 g of synthetic emulsifier. The only synthetic emulsifier used is ethoyxylated castor oil with a HLB value of 12.5. NONE of the claims recited this HLB value. Rather, the claims only recite an HLB of 2 to 20. There is no indication that unexpected results occur over the entire range. 
While Example 3 on page 13 does show administering the composition to birds, the composition is limited to the following composition: 
    PNG
    media_image1.png
    188
    858
    media_image1.png
    Greyscale

Claims 1, 14, 16, and 18 do not recite any amounts.  There is no evidence to suggest the alleged unexpected results work for all amounts and with other types of synthetic emulsifiers.  While claim 19 does recite specific percentages, there is no indication as to what type of synthetic emulsifiers can be used so that one can still obtain the alleged results. 
Indeed, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of C). As to the current claims, no ranges are provided. There is no indication that other amounts and ratios of ingredients added to the claims would provide the same effect. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799